Wright, J.,
concurring in part and dissenting in part. I must respectfully dissent from the notion that the applicable statute of limitations for abuse of process is R.C. 2305.09. It would appear that all of the commentators and the vast majority of the cases dealing with this matter advocate a one-year limitation as provided by R.C. 2305.11, which currently states:
“(A) An action for libel, slander, malicious prosecution, or false imprisonment, an action for malpractice other than an action upon a medical, dental, optometric, or chiropractic claim, or an action upon a statute for a penalty or forfeiture shall be commenced within one year after the cause of action accrued ** * *.”
“The statute of limitations [for abuse of process] is an affirmative defense and applies if more than one year is elapsed from the time the cause of action arose to the commencement of the abuse of process action. Although R.C. § 2305.11(A) does not specifically refer to abuse of process but, instead, refers to malicious prosecution, since abuse of process is generally regarded as a form of malicious prosecution, the one year statute of limitations should be utilized.” 2 Anderson’s Ohio Civil Practice (1989) 3, Section 11.02.
Yaklevich’s abuse of process claim is clearly time-barred. It is an elemental proposition of law that a cause of action for abuse of process is complete as soon as the acts complained of are committed. See, generally, 72 Corpus Juris Secundum (1987) 702, Process, Section 114a. Indeed, Yaklevich’s complaint itself alleges that appellants’ abuse of process dates from the filing of their complaint in *302December 1987. At the very latest the statute began to run when Yaklevich filed his answer to appellants’ complaint, which date was June 30, 1988. The complaint before us was filed on December 27, 1990 — a year and a half beyond the end of the limitations period.
Although the majority distinguishes the two causes of action, I do not find the distinction sufficient to justify application of a different statute of limitations. Thus, I would affirm the position of the court of appeals and the trial court on this issue and reinstate the judgment of the trial court.
I concur in syllabus paragraphs one and two of the majority opinion but not the result achieved here.